           Case 1:20-cv-08924-CM Document 29 Filed 01/22/21 Page 1 of 2




                                                                  January 22, 2021

By ECF

The Honorable Colleen McMahon
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:    Jarrett Payne, et al., v. Mayor Bill de Blasio, et al., 20 Civ. 8924 (CM)
       Charles Henry Wood v. City of New York, et al., 20 Civ. 10541 (CM)
       State of New York v. City of New York, et al., 21 Civ. 322 (CM)

Dear Chief Judge McMahon:

We represent the plaintiffs in Payne, et al. v. de Blasio, et al., 20 Civ. 8924 (CM), who bring
claims under the First and Fourth Amendment and the state constitution against Mayor Bill de
Blasio, Police Commissioner Dermot Shea, Chief of Department Terence Monahan, the City of
New York, and several individual police officers.1 The Payne plaintiffs do not object to
defendants’ motion to deconsolidate Payne and Charles Henry Wood v. City of New York, et al.,
20 Civ. 10541. Regardless of whether Payne and Wood remain consolidated, the plaintiffs do not
believe that further consolidation with State of New York, 21 Civ. 322, is appropriate. Instead,
after consultation with the plaintiffs in all three related cases, plaintiffs submit that a joint
scheduling order, joint discovery where appropriate, and close coordination of motion practice
on common issues will be sufficient to avoid unnecessary cost or delay in these matters.2

Rule 42(a) provides that if “actions before the court involve common questions of law or fact,
the court may” consolidate or “issue any other orders to avoid unnecessary cost or delay.” Fed.
R. Civ. P. 42(a); see also Hall v. Hall, 138 S. Ct. 1118, 1124 (2018) (noting that courts may take
one of three measures under Rule 42 for cases involving common questions of law or fact). This
Court has significant discretion “to determine whether consolidation is appropriate.” BD ex rel.
Jean Doe v. DeBuono, 193 F.R.D. 117, 141 (S.D.N.Y. 2000) (citation omitted). Here, the related
cases contain several common issues of law and fact regarding the policies and practices of the
1
  A typo in plaintiffs’ letter dated January 15, ECF No. 26, mistakenly referred to their Fourth
Amendment claim as one under the Fourteenth Amendment.
2
  Plaintiffs understand that another case, Sow et al. v. City of New York et al, 21 Civ. 533, has
been filed as related on January 21, 2021, but counsel for the Payne plaintiffs have not yet had an
opportunity to consult with their counsel.



         The New York Affiliate of the American Civil Liberties Union | Olivier Sylvain, President | Donna Lieberman, Executive Director
          Case 1:20-cv-08924-CM Document 29 Filed 01/22/21 Page 2 of 2




New York City Police Department with respect to excessive force against and unlawful arrest
and detention of demonstrators at protests in the wake of George Floyd’s death. Given the scope
of the State of New York’s case, however, and the distinctions among the plaintiffs, a case
management order to avoid duplicative discovery and provide for coordinated briefing schedules
on common issues will be more efficient than consolidation in all respects.

The plaintiffs understand that the Court has set a conference for February 5, 2021, and will be
prepared to discuss how to proceed without unnecessary delay.

Thank you for your attention to this matter.


                                     Respectfully submitted,

 By: /s/ Molly K. Biklen                        By: /s/ Corey Stoughton
 Molly K. Biklen                                Corey Stoughton
 Jessica Perry                                  Jennvine Wong
 Daniel R. Lambright                            The Legal Aid Society
 Lisa Laplace                                   199 Water Street
 Christopher T. Dunn                            New York, N.Y. 10038
 New York Civil Liberties Union                 (212) 577-3367
      Foundation                                cstoughton@legal-aid.org
 125 Broad Street, 19th Floor                   jwong@legal-aid.org
  New York, N.Y. 10004
  (212) 607-3300
  mbiklen@nyclu.org
  jperry@nyclu.org
 dlambright@nyclu.org
 llaplace@nyclu.org
 cdunn@nyclu.org

 Attorneys for Plaintiffs in 20 Civ. 8924

CC:    Douglas E. Lieb
       Kaufman Lieb Lebowitz & Frick LLP
       Counsel for plaintiff in 20 Civ. 10541

       Jessica Clarke, Chief of Civil Rights Bureau
       Lillian Marquez, Assistant Attorney General
       Morenike Fajana, Special Counsel
       Travis England, Assistant Attorney General
       Gregory Morril, Assistant Attorney General
       Office of the New York State Attorney General
       Counsel for plaintiff in 21 Civ. 322



                                                2
